DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 filed 12/9/20 are pending.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-14 are directed to systems, and claims 15-20 are directed to methods, therefore both claims fall under a statutory class of invention.    
Nevertheless, independent claims 1, 8, and 15 are directed to an abstract idea without significantly more. The claims are drawn to repayment of loans, which falls under commercial or legal interactions under certain methods of organizing human activity, in this case. 
The independent claim 1 recites the following steps which fall under commercial or legal interactions, and are done by using generic computing components: receive, a selection of a ratio 
The independent claims 8 and 15 recite the following steps which fall under commercial or legal interactions, and are done by using generic computing components: receive transactions; receive, a request to allocate a portion of the transactions to a lender payment account, deposit the transactions into a merchant payment account during a settlement process, and automatically trigger a payment transaction that pushes the portion of the transactions.
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of loan repayment with generally recited computer elements such as a processor, a first and second API, point of sale terminal, network interface, and computing system. Accordingly, the processor, a first and second API, point of sale terminal, network interface, and computing system computer elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the commercial or legal interactions grouping. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, a first and 
Regarding dependent claim 2, the claim is directed to limitations which serve to limit by an output slider element. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 3, the claim is directed to limitations which serve to limit by detecting a change in the ratio of value based on movement. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 4, the claim is directed to limitations which serve to limit by generating an estimate of a forecasted impact on a monthly value. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5-6, the claims are directed to limitations which serve to limit by downloading software. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Regarding dependent claim 7, the claim is directed to limitations which serve to limit the generated API call to an acquirer. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 9-10 and 16-17, the claims are directed to limitations which serve to limit by automatically triggering the payment transaction. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 11 and 18, the claims are directed to limitations which serve to limit by allocating a portion via a non-payment network. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 12, the claim is directed to limitations which serve to limit by a GUI. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claims 14 and 20, the claims are directed to limitations which serve to limit by a VCN. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 
6. 	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nam et al (2020/0051055) in view of Holman et al (2007/0288357) and Song et al (2017/0169508).
	Re Claims 1, 8, 15: Nam discloses comprising: 
a processor configured to output, via a first application programming interface (API), a user interface for configuring repayment of a pre-existing obligation (see [0013] discloses an application to allow for repayment of advance purchase, the interface being the purchase support application);
receive, via the first API, a selection of a ratio value which is input within a data entry field of the user interface (see [0043] discloses a ratio for advance purchase amount, the application being the purchase support application);
and a processor configured to receive, via an application programming interface (API), a request to allocate a portion of the POS transactions from the merchant POS terminal to a lender payment account (see [0170] discloses only using portion of money in consumption, the interface being the purchase support application);
and generate an API call comprising a request to push a portion of merchant point-of-sale terminal (POS) transactions based on the selected ratio value received via the first API (see 
a network interface configured to receive point-of-sale (POS) transactions from a merchant POS terminal (see [0025] receives payment request signal from company terminal 6);
and automatically trigger a payment transaction that pushes the portion of the POS transactions (see [0013] automatically repay support money).
However, Nam fails to disclose the following. Meanwhile, Holman discloses comprising:
deposit the POS transactions received from the merchant POS terminal into a merchant payment account during a settlement process (see [0071, 0111-0113] discloses depositing into account).
From the teaching of Holman, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s invention with Holman’s disclosure of depositing in order for “… simulating for a borrower the performance of a loan… (see Holman Abstract).”
However, Nam and Holman fail to disclose the following. Meanwhile, Song discloses comprising:

From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s and Holman’s inventions with Song’s disclosure of APIs in order “… for enabling peer-to-peer transactions (see Song Abstract).”
Re Claim 2: However, Nam and Holman fails to disclose the following. Meanwhile, Song discloses wherein the processor is configured to output a slider element on the user interface that is configured to move in multiple directions to modify the ratio value (see [0164] discloses slider bars). From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s and Holman’s inventions with Song’s disclosure of sliders in order “… for enabling peer-to-peer transactions (see Song Abstract).”
Re Claim 3: However, Nam and Holman fails to disclose the following. Meanwhile, Song discloses wherein the processor is configured to detect a change in the ratio of value based on movement of the slider within the user interface (see [0164] discloses slider bars). From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s and Holman’s inventions with Song’s disclosure of sliders in order “… for enabling peer-to-peer transactions (see Song Abstract).”

Re Claim 5: However, Nam and Holman fails to disclose the following. Meanwhile, Song discloses wherein the processor is configured to download software which includes the first API from a web server, and install the software within a computing system associated with a lender of the pre-existing obligation (see [0222] APIs and web servers). From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s and Holman’s inventions with Song’s disclosure of APIs and web servers in order “… for enabling peer-to-peer transactions (see Song Abstract).”
Re Claim 6: However, Nam and Holman fails to disclose the following. Meanwhile, Song discloses wherein the processor is configured to download software which includes the first API from a web server, and install the software within a computing system associated with a financial services organization of a lender of the pre-existing obligation (see [0222] APIs and web servers). From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s and Holman’s inventions 
Re Claim 7: However, Nam and Holman fails to disclose the following. Meanwhile, Song discloses wherein the network interface is configured to transmit the generated API call to an acquirer via an application programming interface installed within the acquirer (see [0081] discloses multiple APIs, [0026] discloses repayment of loans). From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s and Holman’s inventions with Song’s disclosure of APIs in order “… for enabling peer-to-peer transactions (see Song Abstract).”
Re Claims 9, 16: Nam discloses wherein the processor is configured to automatically trigger the payment transaction at a predetermined period of time after the deposit of the POS transactions into the merchant payment account (see [0013] automatically repay support money).
Re Claims 10, 17: Nam discloses wherein the processor is configured to automatically trigger the payment transaction almost simultaneously with the deposit during the settlement process (see [0013] automatically repay support money).
Re Claims 11, 18: Nam discloses wherein the network interface is configured to receive the POS transactions via a payment network and receive the request to allocate the portion of POS transactions of the merchant via a non-payment network (see [0170] discloses 
Re Claim 12: However, Nam and Holman fails to disclose the following. Meanwhile, Song discloses wherein the request to allocate is input via a graphical user interface (GUI) that is displayed via the API (see [0147, 0168, 0232] discloses GUIs). From the teaching of Song, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s and Holman’s inventions with Song’s disclosure of GUIs in order “… for enabling peer-to-peer transactions (see Song Abstract).”
Re Claims 13, 19: However, Nam fails to disclose the following. Meanwhile, Holman discloses wherein the processor is further configured to aggregate the POS transactions from the merchant for a predetermined period of time, deposit the aggregated POS transactions via a deposit transaction during an overnight settlement process, and automatically initiate the payment transaction based on when the deposit transaction occurs (see [0071, 0111-0113] discloses depositing into account). From the teaching of Holman, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Nam’s invention with Holman’s disclosure of depositing in order for “… simulating for a borrower the performance of a loan… (see Holman Abstract).”
Re Claims 14, 20: However, Nam fails to disclose the following. Meanwhile, Holman discloses wherein the processor is configured to insert a virtual card number (VCN) of the lender payment account into the payment transaction and push the payment transaction with the inserted VCN via a payment network (see [0181-0182] discloses virtual loan balance). From 
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Villasenor et al (The 2015 Brookings Financial and Digital Inclusion Project Report, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Fawaad Haider/
Examiner, Art Unit 3687
/DENNIS W RUHL/Primary Examiner, Art Unit 3687